DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-19, drawn to a method, comprising determining, by an application device, occurrence of a first triggering condition, the first triggering condition prompting the application device to provide a first content accessible to the application device to at least one split edge device in a network, the at least one split edge device being configured to deliver the first content to a first application operating on a first end-user device; determining, by the application device, whether an instance of the first content is stored to content cache of the at least one split edge device; responsive to determining that the instance of the first content is stored to content cache of the at least one split edge device: sending, by the application device via the network, instructions to the at least one split edge device, the instructions comprising reference to a location of the instance of the first content in content cache of the at least one split edge device and instructing the at least one split edge device to send the instance of the first content to the first application; and refraining, by the application device, from sending the instance of the first content to the first application; determining, by the application device, occurrence of a second triggering condition, the second triggering condition prompting the application device to provide a second content accessible to the application device to the at least one split edge device, the at least one split edge device being configured to deliver the second content to a second application operating on a second end-user device; determining, by the application device, whether an instance of the second content is stored to content cache of a split edge device in the network; and responsive to determining that the instance of the second content is not stored to content cache of any split edge device in the network: sending, by the application device, the instance of the second content to the at least one split edge device, classified in H04L 67/125, “involving control of end-device applications over a network.”

II. Claim 20, drawn to a method, comprising: receiving, by an application device, an application-layer request from at least one end- user device; responsive to the application-layer request: determining, by the application device, whether to perform one or more actions at a split edge device connected to the at least one end-user device, the split edge device being configured to: manage traffic sent to and received from the at least one end-user device; and receive instructions from the application device; and sending, by the application device, instructions to the split edge device for performing the one or more actions on data received from the at least one end-user device, classified in H04L 67/025, “for remote control or remote monitoring of applications.”

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I does not require the end-user device sending an application-layer request to the application device. The subcombination has separate utility such as sending requests via HTTP or similar application-level protocol. Additionally, Invention II does not require two separate actions depending upon whether the instance of the first content is stored in a content cache of the at least one split device or not.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Because these inventions are distinct, each from the other for the reasons given above and the inventions have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.

Applicants are required under 35 U.S.C. § 121 to elect a single group disclosed as described above for prosecution on the merits because each of the groups requires different searches in different classes and subclasses.

Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.76 that identifies each inventor by their legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 26, 2022